191 Ga. App. 551 (1989)
382 S.E.2d 391
CRUDUP
v.
THE STATE.
A89A0732.
Court of Appeals of Georgia.
Decided May 12, 1989.
John N. Crudup, pro se.
Richard H. Taylor, Solicitor, for appellee.
BEASLEY, Judge.
Defendant appeals from his conviction of improper passing, OCGA § 40-6-42, arguing three enumerations all relating to his sentence.
Defendant was tried before the court and found guilty, granted a motion for new trial, tried by a jury and found guilty. Initially, he was sentenced to 12 months imprisonment, which was suspended, and $59.95 court costs.
The stipulated transcript of evidence of the second trial states: "the judge sentenced the Defendant to a 12 month suspended sentence upon payment of the $750 fine and a $50 statutory assessment."
Defendant contends that this sentence violates the due process principle established in North Carolina v. Pearce, 395 U. S. 711 (89 SC 2072, 23 LE2d 656) (1969). See Hewell v. State, 238 Ga. 578 (234 SE2d 497) (1977); Anthony v. Hopper, 235 Ga. 336 (219 SE2d 413) (1975); Pressley v. State, 158 Ga. App. 638 (281 SE2d 364) (1981).
There being nothing in the record to explain the additional fine, we are constrained to agree.
The case is remanded for reconsideration of the sentence so that it conforms with the law established in the foregoing cases.
Judgment affirmed with direction. Carley, C. J., and McMurray, P. J., concur.